DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  There is no antecedent basis for “compound (2)” in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of examination, the Examiner is going to interpret claim 4 such that it depends on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hibara et al. (JPH 08138733 A) (English machine translation included herein).
Regarding claim 1, Hibara discloses an electrolyte solution (Machine translation; [0001]) comprising: a solvent (Machine translation; EC & MEC; [0025]); and a compound (1) lithium propyl phosphate (Machine translation; [0015]) represented by the following formula (1):

    PNG
    media_image1.png
    134
    343
    media_image1.png
    Greyscale

1 is a C3 linear alkyl group which is within the claimed range of a C1-C5 linear or branched non-fluorinated alkyl group optionally containing an ether bond from a list of other compounds.
Furthermore, the skilled artisan would select lithium propyl phosphate from the list of disclosed phosphoric acid ester compounds disclosed in Hibara because of its beneficial self-extinguishing property for the electrolyte solution (Machine translation; [0010]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select lithium propyl phosphate from the list of compounds in Hibara and use it in the electrolyte solution because of its beneficial self-extinguishing property and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses wherein the compound (1) is present in in an amount of 0.41% by mass relative to the electrolyte solution (Hibara; Machine translation; [0025]; Example 1; replacing diethyl lithium phosphate with lithium propyl phosphate). 
Component
Quantity
Unit
Molar Mass (g/mol)
Density (g/cm3)
Mass (g)
% Mass
Propylene Carbonate
1.4
L
 
1.2
1680
45.64
Methyl Ethyl Carbonate
1.8
L
 
1.01
1818
49.39
LiPF6
1
Mol
151.905
 
151.905
4.13
Lithium Propyl Phosphate
0.1
Mol
151.94
 
15.194
0.41


Regarding claim 6, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses wherein the electrolyte solution further comprises an electrolyte salt (Hibara; Machine translation; [0011]).
Regarding claim 7, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses an electrochemical device comprising the electrolyte solution (Hibara; Machine translation; [0032]).
Regarding claim 8, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses a lithium ion secondary battery comprising the electrolyte solution (Hibara; Machine Translation; [0032]).
Regarding claim 9, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses a module (Hibara; Machine Translation; when connected to the charging/discharging device 6; [0032]) comprising the electrochemical device above. 
Regarding claim 10, modified Hibara discloses all of the limitations of the electrolyte solution above and further discloses a module (Hibara; Machine Translation; when connected to the charging/discharging device 6; [0032]) comprising the lithium ion secondary battery above.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hibara et al. (JPH 08138733 A) (English machine translation included herein) further in view of Sakaguchi et al. (JP 2017004947 A) (Utilizing US 20180301756 A as the English language equivalent).
Regarding claim 2, Hibara discloses all the limitations of the electrolyte above and further discloses wherein the electrolyte solution can comprise s compound (2) diethyl lithium phosphate (Machine translation; [0025]), which is represented by the following formula (2):

    PNG
    media_image2.png
    134
    312
    media_image2.png
    Greyscale

wherein R2 and R3 are the same, and are each a C2 linear alkyl group which is within the claimed range of a C1-C5 linear or branched non-fluorinated alkyl group optionally containing an ether bond in lieu of compound (1).
Modified Hibara also discloses that when the substituents of the phosphoric acid ester compound are substituted with lithium ions, a self-extinguishing property is exhibited which improves the charge/discharge characteristics of the battery, but if too many of the substituents are substituted with lithium ions, the solubility in the electrolyte solution decreases (Hibara; Machine translation; [0010] & [0013]). 
Modified Hibara does not disclose wherein compound (1) and compound (2), which are both phosphoric acid ester compounds, are used together in the electrolyte solution.
Sakaguchi teaches an electrolyte solution [0001] wherein two phosphoric acid ester compounds are utilized together in the electrolyte solution ([0146]-[0148]) to achieve excellent cycle characteristics even in high temperature environments [0144].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine, as taught by Sakaguchi, compound (1) and compound (2), as claimed, of modified Hibara, in order to improve the charge/discharge characteristics of the battery while maintaining the solubility property of the electrolyte solution and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Hibara discloses all of the limitations of the electrolyte solution above and further teaches wherein the phosphoric acid ester compound should be added to the electrolyte solution in an amount between 0.1 to 2 mol/liter in order to obtain practical electrical conductivity as an electrolyte solution for a secondary battery and to obtain a self-extinguishing action (Hibara; Machine translation; [0016]).
Furthermore, modified Hibara discloses that 0.1 mol/liter of compound (1) (lithium propyl phosphate) was added to the electrolyte in a particular embodiment (Hibara; Machine translation; [0025]; Example 1).  Additionally, the skilled artisan would know to add additional phosphoric acid ester compound, in this instance, compound (2) (diethyl lithium phosphate), as long as the final amount of phosphoric acid ester compound, in relation to the electrolyte solution, is between 0.1 to 2 mol/liter in order to obtain practical electrical conductivity as an electrolyte solution for a secondary battery and to obtain a self-extinguishing action.
Thus if 0.1 mol/liter compound (1) (lithium propyl phosphate) and 0.1 mol/liter of compound (2) (diethyl lithium phosphate) is added to the electrolyte solution, it would be such that wherein the compound (1) is present in an amount of 0.41% (Hibara; Machine translation; [0025]; Example 1 and see table below) by mass relative to the electrolyte solution which is within the claimed range of 0.001 to 1% and wherein the compound (2) is present in an amount of 0.43 (Hibara; Machine translation; [0025]; Example 1 and see table below) by mass relative to the electrolyte solution which is within the claimed range of 0.1 to 5%.
Component
Quantity
Unit
Molar Mass (g/mol)
Density (g/cm3)
Mass (g)
% Mass
Propylene Carbonate
1.4
L
 
1.2
1680
45.64

1.8
L
 
1.01
1818
49.39
LiPF6
1
Mol
151.905
 
151.905
4.13
Lithium Propyl Phosphate
0.1
Mol
151.94
 
15.194
0.41
Diethyl Lithium Phosphate
0.1
Mol
160.1
 
16.01
0.43


It would have been obvious to one of ordinary skill in the art at the time the application was filed to include an amount of compound (2) in the electrolyte solution of modified Hibara within the claimed range as taught by Hibara in order to obtain practical electrical conductivity as an electrolyte solution for a secondary battery and to obtain a self-extinguishing action and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hibara et al. (JPH 08138733 A) (English machine translation included herein) as applied to claim 1 above, and further in view of Miyagi et al. (US 20100015514 A1).
Regarding claim 5, modified Hibara discloses all of the limitations of the electrolyte solution above but does not disclose wherein the electrolyte solution further comprises hydrogen fluoride, wherein the hydrogen fluoride is present in an amount of 5 to 200 ppm relative to the electrolyte solution.
Miyagi discloses an electrolyte solution [0006] wherein the electrolyte solution further comprises hydrogen fluoride [1221], wherein the hydrogen fluoride is present in an amount of 10 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add hydrogen fluoride to the electrolyte solution of modified Hibara in an amount which overlaps with the claimed range as taught by Miyagi to improve the output and cycle characteristics of the battery and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AARON J SALTER/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759